 



Exhibit 10.2
FORM OF
VOTING AGREEMENT
     THIS VOTING AGREEMENT (this “Agreement”) is dated as of February 20, 2007,
by and among KCPC Holdings, Inc., a Delaware (“Parent”), KCPC Acquisition, Inc.,
a Tennessee corporation and a wholly owned subsidiary of Parent (“Merger Sub”)
and • (“Shareholder”).
RECITALS
     WHEREAS, simultaneously with the execution of this Agreement, Parent,
Merger Sub, and Central Parking Corporation, a Tennessee corporation (the
“Company”), have entered into an Agreement and Plan of Merger (as it may be
amended, supplemented, modified or waived from time to time the “Merger
Agreement”), which provides, among other things, for the Merger of Merger Sub
with and into the Company, upon the terms and subject to the conditions set
forth therein;
     WHEREAS, Shareholder is the record owner of, and has the sole right to vote
and dispose of, that number of shares of Company Common Stock set forth below
Shareholder’s name on the signature page hereto (the “Owned Securities”) and is
the Beneficial Owner of that number of shares of Company Common Stock set forth
on Exhibit A attached hereto the (“Beneficially Owned Securities”);
     WHEREAS, Shareholder acknowledges that Parent has agreed, subject to the
conditions set forth in the Merger Agreement, to pay substantial consideration
for the shares of Company Common Stock that are Beneficially Owned by
Shareholder pursuant to the Merger and that payment of such consideration will
inure to Shareholder’s best interests and Shareholder is, therefore, willing to
execute this Agreement and abide by and be bound by the covenants and agreements
contained herein; and
     WHEREAS, as an inducement to Parent and Merger Sub entering into the Merger
Agreement and incurring the obligations therein, Parent and Merger Sub have
required that Shareholder enter into this Agreement.
     NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
I. CERTAIN DEFINITIONS
     Section 1.1 Capitalized Terms. Capitalized terms used in this Agreement and
not defined herein have the meanings ascribed to such terms in the Merger
Agreement.
     Section 1.2 Other Definitions. For the purposes of this Agreement:
         (a) “Beneficial Owner” or “Beneficial Ownership” or “Beneficially
Owned” with respect to any securities means having “beneficial ownership” of
such securities (as determined pursuant to Rule 13d-3 under the Exchange Act).

 



--------------------------------------------------------------------------------



 



         (b) “Expiration Time” has the meaning set forth in Section 2.1.
         (c) “Owned Securities” has the meaning set forth in the Recitals.
         (d) “Permitted Transferee” has the meaning set forth in Section 2.3.
         (e) “Representative” means, with respect to any particular Person, any
director, officer, employee, consultant, accountant, legal counsel, investment
banker or other representative of such Person.
         (f) “Transfer” means, with respect to a security, the sale, grant,
assignment, transfer, pledge, encumbrance, hypothecate or other disposition of
such security or the Beneficial Ownership thereof (including by operation of
Law), or the entry into any Contract to effect any of the foregoing, including,
for purposes of this Agreement, the transfer or sharing of any voting power of
such security or other rights in or of such security.
II. AGREEMENT TO VOTE
     Section 2.1 Agreement to Vote. Subject to the terms and conditions hereof,
Shareholder irrevocably and unconditionally agrees that from and after the date
hereof and until the earliest to occur of (x) the Effective Time, (y) the
termination of the Merger Agreement in accordance with its terms and (z) any
reduction in the amount, or any change in the form, of the consideration to be
paid to the shareholders pursuant to the Merger Agreement without the written
consent of the Shareholder ( such earlier time, the “Expiration Time”), (i) at
any meeting (whether annual or special, and at each adjourned or postponed
meeting) of the Company’s Shareholders, however called, or in connection with
any written consent of the Company’s Shareholders (a “Shareholder Meeting”),
Shareholder will vote, or cause to be voted (including by written consent, if
applicable), all of such Shareholder’s Owned Securities and will use
Shareholder’s reasonable best efforts to cause to be voted Shareholder’s
Beneficially Owned Securities that are not Owned Securities (I) in favor of the
approval of the Merger Agreement (whether or not recommended by the Board of
Directors of the Company or any committee thereof) and the approval of the
transactions contemplated thereby, including the Merger, (II) in favor of the
approval of any other matter that is required by applicable Law or a
Governmental Entity to be approved by the Shareholders of the Company to
facilitate the transactions contemplated by the Merger Agreement, including the
Merger, (III) against any proposal made in opposition to, or in competition or
inconsistent with, the Merger or the Merger Agreement, including the approval
thereof or the consummation thereof, (IV) against any action or agreement that
would reasonably be expected to result in any condition to the consummation of
the Merger set forth in Articles VI, VII or VIII of the Merger Agreement not
being fulfilled, and (V) against any other action that would reasonably be
expected to impede, interfere with, delay, postpone or attempt to discourage the
consummation of the transactions contemplated by the Merger Agreement, including
the Merger, or result in a breach of any of the covenants, representations,
warranties or other obligations or agreements of the Company under the Merger
Agreement, which would materially and adversely affect the Company or Parent or
their respective abilities to consummate the transactions contemplated by the
Merger Agreement prior to the Termination Date and (ii) at any Shareholder
Meeting, Shareholder will (x) appear at such meeting or otherwise cause its
Owned Securities, and will use Shareholder’s reasonable best

- 2 -



--------------------------------------------------------------------------------



 



efforts to cause Shareholder’s Beneficially Owned Securities that are not Owned
Securities, to be present thereat for purposes of calculating a quorum, and
respond to each request by the Company for written consent, if any and (y) vote,
or cause to be voted (including by written consent) all of the Shareholder’s
Owned Securities, and will use Shareholder’s reasonable best efforts to cause to
be voted Shareholder’s Beneficially Owned Securities that are not Owned
Securities, against (A) any Acquisition Proposal and (B) any extraordinary
dividend by the Company or change in the capital structure of the Company in
each case except for the Merger Agreement.
     Section 2.2 Additional Equity Securities. Shareholder hereby agrees, while
this Agreement is in effect, to promptly notify Parent of the number of any new
Equity Securities with respect to which Beneficial Ownership is acquired by
Shareholder, if any, after the date hereof and before the Expiration Time. Any
such Equity Securities shall automatically become subject to the terms of this
Agreement as though owned by Shareholder as of the date hereof and shall be
deemed to be Owned Securities.
     Section 2.3 Restrictions on Transfer, Etc. Shareholder agrees, from the
date hereof until the Expiration Time, not to (i) directly or indirectly
Transfer any Owned Securities or Beneficially Owned Securities, other than any
Transfer to members of Shareholder’s immediate family or a family trust of
Shareholder (each a “Permitted Transferee”), but only if, in each case, prior to
the effectiveness of the Transfer, the Permitted Transferee of such Owned
Securities or Beneficially Owned Securities agrees in writing to be bound by the
terms hereof (or an agreement that is substantively identical to this Agreement)
and notice of such Transfer, including the name and address of the Permitted
Transferee, is delivered to Parent pursuant to Section 6.1 hereof; provided that
Transfers to minor children shall be to their legal custodians who have the
capacity and authority to be bound by the terms hereof on behalf of such minor
children; and provided, further, that Shareholder shall remain liable for the
breaches of any Permitted Transferees of the terms hereof, (ii) tender any Owned
Securities or Beneficially Owned Securities into any tender or exchange offer or
(iii) grant any proxy with respect to the Owned Securities or Beneficially Owned
Securities, deposit the Owned Securities or Beneficially Owned Securities into a
voting trust, enter into a voting agreement with respect to any of the Owned
Securities or Beneficially Owned Securities or otherwise restrict the ability of
Shareholder freely to exercise all voting rights with respect thereto. Any
action attempted to be taken in violation of the preceding sentence will be null
and void. Shareholder further agrees to authorize and request Parent and the
Company to notify the Company’s transfer agent that there is a stop transfer
order with respect to all of the Owned Securities or Beneficially Owned
Securities (other than in respect of Transfers expressly permitted by this
Section 2.3) and that this Agreement places limits on the voting of the Owned
Securities or Beneficially Owned Securities.
     Section 2.4 Proxies. Shareholder hereby revokes any and all previous
proxies granted with respect to its Owned Securities or Beneficially Owned
Securities. By entering into this Agreement, subject to the last sentence of
this Section 2.4, Shareholder hereby grants a proxy appointing the President of
Parent or any other officer of Parent designated for such purpose by the Board
of Directors of Parent, as Shareholder’s attorney-in-fact and proxy, for and in
Shareholder’s name, to be counted as present, vote, express consent or dissent
with respect to its

- 3 -



--------------------------------------------------------------------------------



 



Owned Securities solely on the matters set forth in, and in the manner
contemplated by, Section 2.1. The proxy granted by Shareholder pursuant to this
Section 2.4 is, subject to the last sentence of this Section 2.4, irrevocable
and is coupled with an interest, in accordance with Section 48-17-203(d) of the
Tennessee Business Corporation Act, and is granted in order to secure
Shareholder’s performance under this Agreement and also in consideration of
Parent entering into this Agreement and the Merger Agreement. If Shareholder
fails for any reason to be counted as present, consent or vote the Owned
Securities in accordance with the requirements of Section 2.1 above (or
anticipatorily breaches such section), then Parent shall have the right to cause
to be present, consent or vote Shareholder’s Owned Securities in accordance with
the provisions of Section 2.1. The proxy granted by Shareholder shall be
automatically revoked upon termination of this Agreement in accordance with its
terms.
III. REPRESENTATIONS AND WARRANTIES
     Section 3.1 Representations and Warranties of Shareholder. Shareholder
represents and warrants to Parent as of the date of this Agreement, as of the
date of any Shareholder Meeting (and as of the date of any adjournment or
postponement thereof) and as of the date of the execution of any written
Shareholder consent or any proxy permitted under this Agreement or consented to
by Parent, as follows:
         (a) Shareholder has the requisite capacity and authority to execute and
deliver this Agreement and to fulfill and perform its obligations hereunder.
This Agreement has been duly and validly executed and delivered by Shareholder
and constitutes a legal, valid and binding agreement of Shareholder enforceable
by Parent against Shareholder in accordance with its terms.
         (b) Shareholder is the record and Beneficial Owner, free and clear of
any Liens (other than those arising under this Agreement) of the Owned
Securities and, except as provided in this Agreement, has full and unrestricted
power to dispose of and vote all of the Owned Securities without the consent or
approval of, or any other action on the part of any other Person, and has not
granted any proxy inconsistent with this Agreement that is still effective or
entered into any voting or similar agreement with respect to, the Owned
Securities or Beneficially Owned Securities. The Owned Securities and
Beneficially Owned Securities set forth on Exhibit A constitute all of the
capital stock of the Company that is Beneficially Owned by Shareholder as of the
date hereof, and other than as may be reflected on Exhibit A, Shareholder does
not have any right to acquire (whether currently, upon lapse of time, following
the satisfaction of any conditions, upon the occurrence of any event or any
combination of the foregoing), any Securities or any Convertible Securities.
         (c) Other than the filing by Shareholder of any reports with the SEC
required by Section 13(d) or 16(a) of the Exchange Act, none of the execution
and delivery of this Agreement by Shareholder, the consummation by Shareholder
of the transactions contemplated hereby or compliance by Shareholder with any of
the provisions hereof (i) requires any consent or other Permit of, or filing
with or notification to, any Governmental Entity or any other Person by
Shareholder, (ii) results in a violation or breach of, or constitutes (with or
without notice or lapse of time or both) a default (or gives rise to any third
party right of termination, cancellation, material modification or acceleration)
under any of the terms, conditions or provisions of any

- 4 -



--------------------------------------------------------------------------------



 



organizational document or Contract to which Shareholder is a party or by which
Shareholder or any of Shareholder’s properties or assets (including the Owned
Securities) may be bound, (iii) violates any Order or Law applicable to
Shareholder or any of Shareholder’s properties or assets (including the Owned
Securities), or (iv) results in an Encumbrance upon any of Shareholder’s
properties or assets (including the Owned Securities or Beneficially Owned
Securities).
IV. ADDITIONAL COVENANTS OF SHAREHOLDER
     Section 4.1 Disclosure. Shareholder hereby authorizes Parent and the
Company to publish and disclose in any announcement or disclosure required by
the SEC, including the Proxy Statement, Shareholder’s identity and ownership of
the Owned Securities or Beneficially Owned Securities and the nature of
Shareholder’s obligation under this Agreement, provided that Shareholder is
provided with a reasonable opportunity to review and comment on such disclosure.
     Section 4.2 Non-Interference; Further Assurances. Shareholder agrees that
prior to the termination of this Agreement, Shareholder shall not take any
action that would make any representation or warranty of Shareholder contained
herein untrue or incorrect or have the effect of preventing, impeding,
interfering with or adversely affecting the performance by Shareholder of its
obligations under this Agreement. Shareholder agrees, without further
consideration, to execute and deliver such additional documents and to take such
further actions as necessary or reasonably requested by Parent to confirm and
assure the rights and obligations set forth in this Agreement or to consummate
the transactions contemplated by this Agreement.
     Section 4.3 No Solicitation. Subject to Section 6.13, the Shareholder
agrees and covenants that the Shareholder :
         (a) shall (x) immediately cease and cause to be terminated all
activities, discussions or negotiations with any parties with respect to any
Acquisition Proposal, other than the Merger and (y) notify the Parent
immediately if any Person makes any proposal, offer, inquiry or contact with
Shareholder with respect to any of the foregoing (whether solicited or
unsolicited); and
         (b) shall not, and shall direct and use its reasonable best efforts to
cause the Representatives of the Shareholder not to, directly or indirectly,
(i) initiate, solicit, entertain, encourage or facilitate (including by way of
furnishing information) an Acquisition Proposal, (ii) enter into, consider,
continue or otherwise participate in or pursue in any manner any discussions or
negotiations regarding, or provide any confidential information or data to any
person relating to, an Acquisition Proposal, knowingly facilitate any effort or
attempt to make or implement an Acquisition Proposal; or otherwise cooperate in
any way with, any Acquisition Proposal, (iii) approve or recommend, or propose
publicly to approve or recommend, any Acquisition Proposal or (iv) approve or
recommend, or propose to approve or recommend, or execute or enter into, any
letter of intent, agreement in principle, merger agreement, acquisition
agreement, option agreement or other similar agreement related to any
Acquisition Proposal or propose or agree to do any of the foregoing.

- 5 -



--------------------------------------------------------------------------------



 



     Section 4.4 No Knowledge of Claims. The Shareholder acknowledges that as of
the date hereof, the Shareholder has no knowledge of any facts or circumstances
that would form the basis of any claim (including claims by any third party
against the Shareholder for which the Shareholder would be entitled to
indemnification from the Company) by the Shareholder against the Company or any
of its Subsidiaries. Notwithstanding the foregoing, the Shareholder is not
waiving the Shareholder’s right to bring any such claims, including any rights
and claims that Shareholder has had, now has or might now have against the
Company or any of its Subsidiaries including (a) rights and claims arising from
or in connection with the Merger Agreement, (b) rights and claims for
indemnification to the extent Shareholder is entitled to be indemnified by the
Company or any of its Subsidiaries under their respective organizational
documents, (c) rights or claims under the Employment Agreement dated
December 13, 2004, as amended, the Revised Deferred Compensation Agreement dated
December 14, 2004, as amended, (d) any and all other rights and claims for
payment of accrued and unpaid wages and compensation earned by the Shareholder
and/or coverage to which the Shareholder may be entitled under the Plans, and
(e) any rights and claims arising from any agreement between the Shareholder and
the Company or any of its Subsidiaries which may be entered into with the Parent
or the Surviving Corporation at or following the Closing.
V. TERMINATION
     Section 5.1 Termination. This Agreement will terminate without further
action at the Expiration Time.
     Section 5.2 Effect of Termination. Upon termination of this Agreement, the
rights and obligations of all the parties will terminate and become void without
further action by any party except for the provisions of Section 4.1, this
Section 5.2 and Article VI, which will survive such termination. For the
avoidance of doubt, the termination of this Agreement shall not relieve any
party of liability for any breach of this Agreement prior to the time of
termination.
VI. GENERAL
     Section 6.1 Notices. Any notice, request, instruction or other
communication under this Agreement will be in writing and delivered by hand or
overnight courier service or by facsimile, (i) if to Shareholder, to the address
set forth below its name on the signature page hereto, and (ii) if to Parent or
Merger Sub, in accordance with Section 10.1 of the Merger Agreement, or to such
other Persons, addresses or facsimile numbers as may be designated in writing by
the Person entitled to receive such communication as provided above. Each such
communication will be effective (A) if delivered by hand or overnight courier
service, when such delivery is made at the address specified in accordance with
this Section 6.1, or (B) if delivered by facsimile, when such facsimile is
transmitted to the facsimile number specified in accordance with this
Section 6.1 and confirmation of receipt is received by the sender.
     Section 6.2 No Third Party Beneficiaries, Etc. This Agreement is not
intended to confer any rights or remedies upon any Person other than the parties
to this Agreement, or to make Shareholder responsible for any of the Company’s
obligations under the Merger Agreement.

- 6 -



--------------------------------------------------------------------------------



 



     Section 6.3 Governing Law. This Agreement will be governed by, and
construed in accordance with, the Laws of the State of Tennessee.
     Section 6.4 Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but in case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity, and this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision or provisions had never been contained in this Agreement.
     Section 6.5 Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto without the prior written consent of the other party. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors or assigns, heirs, legatees,
distributees, executors, administrators and guardians.
     Section 6.6 Interpretation. The Section and Article headings contained in
this Agreement are inserted for convenience of reference only and will not
affect the meaning or interpretation of this Agreement. All references to
Sections or Articles contained in this Agreement mean Sections or Articles of
this Agreement, unless otherwise stated.
     Section 6.7 Amendments. This Agreement, and the terms and provisions of
this Agreement, may be modified, waived or amended only by an instrument or
instruments in writing signed by the party against whom enforcement of any such
modification or amendment is sought (or, in the case of a waiver, by the
intended beneficiary of the waived term or provision). The failure of any party
hereto to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part of this Agreement or the right of any
party thereafter to enforce each and every such provision. The waiver by any
party hereto of a breach of any term or provision of this Agreement shall not be
construed as a waiver of any subsequent breach.
     Section 6.8 Fees and Expenses. Each party shall be responsible for and
shall pay all costs and expenses incurred by such party in connection with this
Agreement and the transactions contemplated by this Agreement, whether the
Merger is or is not consummated.
     Section 6.9 Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersede all prior agreements, understandings, and negotiations, both written
and oral, between the parties with respect to the subject matter of this
Agreement
     Section 6.10 Counterparts; Effectiveness; Execution. This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement, and shall become effective against the parties that have
executed and delivered the Agreement when one or more counterparts have been
signed by each party hereto.

- 7 -



--------------------------------------------------------------------------------



 



     Section 6.11 Specific Performance. The parties to this Agreement agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties to this Agreement
will be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any court of the United States or any state having jurisdiction, this being
in addition to any other remedy to which they are entitled at law or in equity.
     Section 6.12 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (iii) IT MAKES SUCH WAIVER
VOLUNTARILY AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.12.
     Section 6.13 Action in Shareholder Capacity Only. The parties acknowledge
that this Agreement is entered into by Shareholder solely in such Shareholder’s
capacity as the Beneficial Owner of such Shareholder’s Owned Securities and
nothing in this Agreement restricts or limits any action taken by such
Shareholder in its capacity as a director or officer of the Company or any of
its Affiliates and the taking of any actions (or failure to act) in its capacity
as an officer or director of the Company, or any of its Affiliates, will not be
deemed to constitute a breach of this Agreement, regardless of the circumstances
thereto.
[Remainder of page intentionally left blank. Signature Page Follows.]

- 8 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has caused this Agreement to be
signed as of the date first written above.

                  KCPC HOLDINGS, INC.    
 
           
 
  By:   /s/    
 
           
 
      Name:    
 
      Title:    
 
                KCPC ACQUISITION, INC.    
 
           
 
  By:   /s/    
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  SHAREHOLDER:    
 
                [SHAREHOLDER NAME]    
 
           
 
  By:   /s/
 
Name:    
 
                Owned Securities:    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Beneficially Owned Securities

 